     Case 1:20-cv-00575-DAD-SKO Document 23 Filed 10/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DARONTA T. LEWIS,                                  No. 1:20-cv-00575-NONE-SKO (PC)

12                       Plaintiff,                      ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
13           v.
                                                         ACTION AS DUPLICATIVE
14    G. UGWUEZE, et al.,
                                                         (Doc. No. 20)
15                       Defendants.

16

17          Plaintiff Daronta T. Lewis is a state prisoner proceeding pro se in this civil rights action

18   under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On September 9, 2020, the assigned magistrate judge filed findings and recommendations,

21   recommending that this action be dismissed because it is duplicative of Lewis v. Ugwueze, et al.,

22   No. 1:20-cv-00596-AWI-SAB. (Doc. No. 20.) Plaintiff filed timely objections on September 28,

23   2020. (Doc. No. 22.) In his objections, plaintiff does not dispute that his complaints in the two

24   cases are duplicative, stating that he filed the second complaint because the “court[] had not

25   responded to plaintiff that [the] clerk received and assigned [a] case number.” (Id. at 1-2.)

26   Plaintiff, however, makes the somewhat confusing request that the court “enjoin the exhibits”

27   from this case with the duplicate case “to prevent [the] court from disposing of irreplacable [sic]

28   evidentiary documentation.” (Id. at 2.)
     Case 1:20-cv-00575-DAD-SKO Document 23 Filed 10/05/20 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 2   de novo review of this case. Having carefully reviewed the entire file, including plaintiff’s

 3   objections, the court finds the findings and recommendations to be supported by the record and

 4   proper analysis. It is clear that plaintiff’s complaint in this case is duplicative of the complaint in

 5   Case No. 1:20-cv-00596-AWI-SAB. Therefore, this action should be dismissed. “Dismissal of

 6   the duplicative lawsuit, more so than the issuance of a stay or the enjoinment of proceedings,

 7   promotes judicial economy and the ‘comprehensive disposition of litigation.’” Adams v.

 8   California Dep’t of Health Servs., 487 F.3d 684, 692 (9th Cir. 2007) (citation omitted), overruled

 9   on other grounds by Taylor v. Sturgell, 553 U.S. 880, 904 (2008). The court, however, will

10   address the apparent substance of plaintiff’s request by filing the exhibits attached to the

11   complaint in the duplicate case.

12          Accordingly,

13          1.      The findings and recommendations issued on September 9, 2020 (Doc. No. 20) are

14                  adopted in full;

15          2.      This action is dismissed without prejudice as duplicative;

16          3.      The Clerk of the Court is directed to file the complaint in this action (Doc. No. 1)

17                  as “Exhibits” in Case No. 1:20-cv-00596-AWI-SAB; and,

18          4.      The Clerk of the Court is directed to terminate all pending motions, assign a

19                  district judge to this case for purposes of closure, and to close this case.

20   IT IS SO ORDERED.
21
        Dated:     October 2, 2020
22                                                       UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28

                                                         2
